
	
		I
		111th CONGRESS
		2d Session
		H. R. 5661
		IN THE HOUSE OF REPRESENTATIVES
		
			July 1, 2010
			Mr. Polis of Colorado
			 introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To amend the Outer Continental Shelf Lands Act to require
		  the making of royalty and other payments for oil that is removed under an
		  offshore oil and gas lease under that Act and discharged into waters of the
		  United States or ocean waters, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Oil Pollution Taxpayer and Environment
			 Protection Act.
		2.Royalties and
			 other payments under offshore oil and gas leases 
			(a)Application of
			 royalty to oil discharged under offshore oil and gas
			 leasesSection 8(a) of the Outer Continental Shelf Lands Act (43
			 U.S.C. 1337(a)) is amended by adding at the end the following new
			 paragraph:
				
					(9)(A)Notwithstanding the
				terms of any bidding otherwise authorized by paragraph (1) and the authority of
				the Secretary to reduce or eliminate royalty or net profit share under
				paragraph (3), any royalty under a lease under this section shall apply to all
				oil that is removed under the lease and discharged into waters of the United
				States or ocean waters.
						(B)In this paragraph the term
				discharged means any emission (other than natural seepage),
				intentional or unintentional, and includes, but is not limited to, spilling,
				leaking, pumping, pouring, emitting, emptying, or
				dumping.
						.
			(b)Minimum royalty
			 under offshore oil and gas leasesSection 8(a) of the Outer
			 Continental Shelf Lands Act (43 U.S.C. 1336(a)) is amended—
				(1)in paragraph
			 (1)—
					(A)by striking
			 12½ per centum each place it appears and
			 inserting 20 percent;
					(B)in subparagraph (H) by striking 12
			 and ½ per centum and inserting 20
			 percent;
					(C)in paragraph
			 (3)(C)(i), by inserting and paragraph (9) after other
			 than this subparagraph; and
					(D)by adding at the
			 end the following new paragraph:
						
							(9)Notwithstanding any other provision of this
				Act, the royalty under any lease under this Act shall be not less than 20
				percent in amount or value of production saved, removed, or sold.
							.
					(c)Ensuring fair
			 return to the American taxpayerSection 8(a) of the Outer
			 Continental Shelf Lands Act (43 U.S.C. 1336(a)) is further amended by adding at
			 the end the following new paragraph:
				
					(10)The Secretary shall—
						(A)ensure that royalty and other payments
				required for each lease under this section provide a fair return to the United
				States; and
						(B)publish in the Federal Register for each
				such lease an explanation of how such royalty and other payments were
				derived.
						.
			(d)Consideration of
			 average royalty rates in other countriesSection 8(a) of the
			 Outer Continental Shelf Lands Act (43 U.S.C. 1336(a)) is further amended by
			 adding at the end the following new paragraph:
				
					(11)In establishing the royalty and other
				payments required for a lease under this section, the Secretary shall consider
				average rates for those payments that are required by other
				countries.
					.
			(e)electronic flow
			 monitoring systems
				(1)RequirementSection
			 8(a) of the Outer Continental Shelf Lands Act (43 U.S.C. 1336(a)) is further
			 amended by adding at the end the following new paragraph:
					
						(12)The Secretary shall—
							(A)require the use of an electronic flow
				monitoring system on each well drilled under a lease under this section that
				provides an accurate accounting of oil and gas removed under the lease;
				and
							(B)collect data produced by such
				system.
							.
				(2)RulemakingThe Secretary of the Interior shall issue a
			 rule within 90 days after the date of enactment of this Act to implement the
			 amendment made by this subsection, including the establishment of standards and
			 specifications for electronic flow monitoring systems required under the
			 amendment.
				(f)Repeal of outer
			 Continental Shelf deep water and deep gas royalty relief
				(1)In
			 generalSections 344 and 345 of the Energy Policy Act of 2005 (42
			 U.S.C. 15904, 15905) are repealed.
				(2)AdministrationThe
			 Secretary of the Interior shall not be required to provide for royalty relief
			 in the lease sale terms beginning with the first lease sale held on or after
			 the date of enactment of this Act for which a final notice of sale has not been
			 published.
				
